Upon Petition for Rehearing.
The petition for rehearing labors under the misapprehension that the order of dismissal on September 26, 1942, of appellant’s proceeding for reinstatement was not *828a final order ending that proceeding, because it was without prejudice.
Hence, he argues, that proceeding remained open for the filing therein of a subsequent petition. Appellant is in error. A proceeding is none the less terminated because it is dismissed without prejudice. Without setting aside such an order, the court is without jurisdiction in that proceeding to entertain another petition, filed in that proceeding over a year later.
The petition for rehearing is denied.